PER CURIAM.
Granted. The court of appeal erred in refusing to consider relator’s application for rehearing. Uniform Rule 2-18.7 applies only when application for supervisory writs either has been denied or has been granted for subsequent disposition after the return date fixed for submission of the case.
*904In the present ease, the court granted the application as part of a peremptory-reversal. Therefore, Rule 2-18.7 does not apply, and relator is entitled to apply for a rehearing.
Accordingly, the case is remanded to the court of appeal for consideration of relator’s application for rehearing.